UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6007



ALFRED WILLIAM WALKER,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; VANESSA P. ADAMS,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-00-851-5-HC)


Submitted:   April 27, 2001                    Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Alfred William Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred William Walker seeks to appeal the district court’s

order denying relief on his action that the district court con-

strued as a 28 U.S.C.A. § 2255 (West Supp. 2000) motion.    We have

reviewed the record and the district court’s opinion and find no

reversible error.*    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   Walker v. United States, No. CA-00-851-5-HC (E.D.N.C. Dec.

8, 2000).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Walker’s claim for relief under 28 U.S.C. § 2241 (1994) is
unavailing because he does not meet the test for proceeding under
§ 2241 set forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir.
2000).


                                  2